DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2021 and 1/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An unmanned aerial vehicle (UAV) comprising: a UAV body; and a stabilizing platform mounted on the UAV body and configured to stabilize a payload device, the stabilizing platform including a frame assembly adapted to hold the payload device and a brushless motor coupled to the frame assembly, the brushless motor being configured to directly drive the frame assembly in response to one or more motor signals to allow the payload device to rotate around at least one of a pitch axis, a roll axis, or a yaw axis of the payload device, and the brushless motor including: a rotor housing including a magnet having an inner surface, an outer surface, and an edge surface located between the inner surface and the outer surface; a stator disposed within the rotor housing, the stator including a distal portion configured to face the inner surface of the magnet and a base configured to support the 
Claim 12: “An unmanned aerial vehicle (UAV) comprising: a UAV body; and a stabilizing platform mounted on the UAV body and configured to stabilize a payload device and, the stabilizing platform including a frame assembly adapted to hold the payload device and a brushless motor coupled to the frame assembly, the brushless motor being configured to directly drive the frame assembly in response to one or more motor signals to allow the payload device to rotate around at least one of a pitch axis, a roll axis, or a yaw axis of the payload device, and the brushless motor including: a rotor housing; a magnet operably coupled to the rotor housing, the magnet corresponding to a rotor pole that provides a magnetic flux, and the magnetic flux including a main flux and a leakage flux; a stator disposed within the rotor housing, the stator including a plurality of stator poles, the main flux extending in a first direction towards at least one of the plurality of stator poles; and a linear Hall effect sensor configured to measure the leakage flux, the leakage flux extending in a second direction towards the linear Hall effect sensor, the first direction lying on a radial plane, and the second direction lying outside of the radial plane, wherein a posture of the payload device is controlled by adjusting a rotational angle of the brushless motor, the rotational angle of the brushless motor being determined using the linear Hall effect sensor.”
Yoshiaki et al (JP 2001-078392A; IDS; English Machine Translation Attached) is cited as prior art most closely related to the claimed invention.

The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 2019/0207495) teaches a magnetic component structure having a rotor and a stator, the rotor having magnets disposed about a stator, the magnets having alternating polarities, a sensor disposed opposing the magnets in the axial direction.
Huwiler et al. (US 2017/0244345) teaches a magnetic component structure having a rotor and a stator, the rotor having magnets disposed about a stator, the magnets having alternating polarities, the number of stator poles being the same as the number of magnet poles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832